             Case 2:18-cv-02880-NIQA Document 86 Filed 12/02/20 Page 1 of 5




DIRECT DIAL NUMBER:                                                                                        Patrick M. Harrington
(215) 575-7236                                                                                    pharrington@dilworthlaw.com


                                                      December 2, 2020
Via: ECF

The Honorable Nitza Ileana Quiñones Alejandro
Eastern District of Pennsylvania
United States District Court

          RE:      GAY v. THE CHILDREN'S HOSPITAL OF PHILADELPHIA et al.
                   2:18-cv-02880-NIQA

Dear Judge Quiñones Alejandro:

       This firm represents Defendants, Children’s Hospital of Philadelphia, et al. (collectively
“CHOP”), in the above-captioned matter. It has come to our attention that Plaintiff pro se
Katharine Gay has been communicating with the court, on several occasions through a third-
party proxy, George Brook Gay (“Mr. Gay”). The latest such correspondence is a request to
change the registered ECF email address from Mr. Gay’s prior email address to Mr. Gay’s
current email address. [See ECF 85.] Upon information and belief, Mr. Gay is Plaintiff’s
nephew.

       Mr. Gay is not a lawyer, nor has he entered his appearance in this matter, nor has he
made any formal request to act on behalf of Plaintiff, other than representing that he has a family
association with Plaintiff, who is his aunt. [See ECF 85.]

       CHOP objects to Mr. Gay’s involvement in this case. He is not a member of the Bar, and
may not advocate for Plaintiff pro se. This is not the first time this has occurred, as Mr. Gay
reached out to this Court in April of this year, via email and ex parte stating that the undersigned
sent Plaintiff a “cover letter stating fabricated reasons for not mailing paper documents,” after
Mr. Gay registered for ECF, using his email address, on behalf of Plaintiff. A copy of this email
is annexed to this letter. Such advocacy by a non-party and non-lawyer on behalf of Plaintiff pro
se is highly inappropriate. By way of example, the NOTICE OF GUIDELINES FOR
REPRESENTING YOURSELF (APPEARING “PRO SE”) IN CIVIL CASES, published by this
Court, states that even with a “a power of attorney,” the rules “do[] not permit a pro se litigant
who is not an attorney to represent another person in federal court.” 1




1
    Available at https://www.paed.uscourts.gov/documents/notices/ntcproseguide.pdf (last visited December 2, 2020)


                1500 Market Street  Suite 3500E  Philadelphia, PA 19102-2101  215-575-7000  Fax: 215-575-7200
                www.dilworthlaw.com  Cherry Hill, NJ  Harrisburg, PA  Princeton, NJ  Wilmington, DE  New York, NY
122018915_1
          Case 2:18-cv-02880-NIQA Document 86 Filed 12/02/20 Page 2 of 5




         CHOP does not object to Mr. Gay acting as an intermediary for purposes only of
facilitating electronic communications with the Plaintiff. But such an arrangement must be
disclosed to and regulated by the Court to assure compliance with applicable rules by the pro se
Plaintiff. CHOP takes no position as to the propriety of any such arrangement.,

                                            Respectfully,




                                            Patrick M. Harrington
                                            Counsel for Defendants




122018915_1
          Case 2:18-cv-02880-NIQA Document 86 Filed 12/02/20 Page 3 of 5




122018915_1
          Case 2:18-cv-02880-NIQA Document 86 Filed 12/02/20 Page 4 of 5




122018915_1
          Case 2:18-cv-02880-NIQA Document 86 Filed 12/02/20 Page 5 of 5




122018915_1
